Exhibit 14.2Finance Code of Ethics Juniper Group, Inc. Finance Code of Ethics 1Purpose To establish standards that promote: 1. Honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; 2. Full, fair, accurate, timely, and understandable disclosure in the Company's filings with or submissions to the Securities and Exchange Commission (SEC), and in other public communications made by the Company; 3. Compliance with all applicable governmental laws, rules, and regulations; 4. Prompt internal reporting of violations of the code; and 5.Accountability for adherence to the code 2Applicability The Juniper Group Finance Code of Ethics (the Code) applies to the Company's Chief Executive Officer (CEO), Chief Financial Officer (CFO), Corporate Controller, and all of Juniper Group's worldwide finance employees. Your responsibility for adherence to this Code of Ethics supersedes any other responsibility, regardless of reporting structures and geographic location. Even though a Finance employee may report within a subsidiary or business unit and their reporting responsibilities are dotted-line to the Finance organization, their responsibility for adherence to this Code of Ethics supersedes any solid-line reporting responsibilities. 3General Responsibilities As a member of the Juniper Group worldwide finance team, you have an obligation to be honest and ethical in your conduct. You will be expected to follow this Code of Ethics, as well as the standards set forth in the following Company policies and procedures from time to time: Core Values Business Conduct
